Citation Nr: 0406712	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1943 to March 1946 
and from December 1950 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied a 
certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only.  In June 2003, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the Mississippi Veterans Affairs 
Commission.  

For the reasons and bases discussed below, a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or for 
adaptive equipment only is denied.  


FINDINGS OF FACT

1.  Service connection is currently in effect for arthritis 
of the cervical, dorsal (thoracic), and lumbosacral spinal 
segments, the shoulders, the right hand, and the knees with 
bilateral chondromalacia of the knees; post-operative 
cervical spine degenerative disc disease with a partial 
cervical fusion; bronchial asthma with emphysema; a 
convulsive disorder with headaches and a migraine variant; a 
right iliac area donor site scar; right testicular orchitis 
residuals; bilateral hearing loss disability; and a bilateral 
thigh skin rash.  

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of  
the hips or the knees.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.808 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Automobile and Adaptive Equipment 

The Secretary of the VA shall provide or assist in providing 
an automobile or other conveyance to each eligible person.  
In order for a certification of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and necessary adaptive equipment to be made, one 
of the following must exist and be the result of injury or 
disease incurred or aggravated during active military 
service: 

?	loss or permanent loss of use of one or both feet; 
?	loss or permanent loss of use of one or both 
hands; 
?	permanent impairment of vision of both eyes to the 
extent that central visual acuity is 20/200 or 
less in the better eye with corrective glasses or 
central visual acuity of more than 20/200 is 
accompanied by field defect in which the 
peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends 
an angular distance no greater than 20 degrees in 
the better eye.  



Alternatively, the Secretary shall provide each person the 
adaptive equipment to ensure that the eligible person will be 
able to operate an automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others.  Eligibility for this benefit requires that the 
veteran have a disability that is the result of injury or 
disease incurred or aggravated during active military service 
which is productive of ankylosis of one or both knees or one 
or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 
C.F.R. § 3.808 (2003).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  

In this case, service connection is currently in effect for 
arthritis of the cervical, dorsal (thoracic), and lumbosacral 
spinal segments, the shoulders, the right hand, and the knees 
with bilateral chondromalacia of the knees; post-operative 
cervical spine degenerative disc disease with a partial 
cervical fusion; bronchial asthma with emphysema; a 
convulsive disorder with headaches and a migraine variant; a 
right iliac area donor site scar; right testicular orchitis 
residuals; bilateral hearing loss disability; and a bilateral 
thigh skin rash.  

In an April 2003 Appeal to the Board (VA Form 9), the veteran 
advanced that his lower extremity disabilities prevented him 
from operating a regular vehicle.  He clarified that he was 
unable to stand or walk without assistance or the use of 
either a scooter or a wheelchair.  The veteran desired to be 
able to drive a vehicle while in a motorized wheelchair.  He 
acknowledged that he had sufficient upper extremity 
capability to operate a vehicle.  

At a June 2003 VA examination for compensation purposes, the 
veteran complained of "some" shoulder limitation; severe 
bilateral knee pain; an inability to bear weight on his 
knees; and an inability to walk.  He was noted to be a 
resident of a VA nursing home and to use a motorized scooter.  
The VA examiner observed that: the veteran had difficulty 
getting off of his motorized scooter; he did not have good 
balance; he needed minimal assistance while standing; and his 
knees were markedly flexed while he stood.  On examination, 
the veteran exhibited a "normal" range of motion of the 
hips; a range of motion of the right knee of 40-95 degrees; a 
range of motion of the left knee of 30-100 degrees with 
severe pain; and a "full" range of motion of the ankles 
with normal muscle strength and bilateral hammertoes.  
Diagnostic impressions of severe bilateral knee degenerative 
joint disease with flexion contractures; cervical, thoracic, 
and lumbosacral spinal segment degenerative joint disease; 
cervical spine fusion residuals; diabetes mellitus with 
peripheral neuropathy; a history of a cerebrovascular 
accident; and coronary artery disease and atrial fibrillation 
were advanced.  The physician commented that:

Functionally, the veteran is independent 
in transfers and most activities of daily 
living. ...  However, he has severe 
limitations in lower extremity function 
and weightbearing due to limitation in 
range of motion of both knees and severe 
pain.  ...  Based on the examination of the 
knee, it is obvious that he has severe 
flexion contractures and an inability to 
stand up/walk.  ...  Considering the 
veteran's activity level and independence 
at this stage, his main reasons for an 
inability to ambulate are the flexion 
contractures of both knees, severe knee 
pain, and an inability to maintain 
standing balance due to the flexion 
contractures of the knees.  I do not see 
any weakness in the upper extremities.  I 
do not see any weakness in the lower 
extremities in terms of manual muscle 
strength.   

At the June 2003 hearing on appeal, the veteran testified 
that he was a VA nursing home resident and used a motorized 
scooter.  He stated that he wished to obtain a vehicle in 
which he could drive while sitting in his wheelchair.  The 
veteran clarified that he was no longer able to walk from the 
rear of his vehicle to the driver's seat after putting his 
wheelchair or scooter inside the vehicle.  In a December 2003 
written statement, the accredited representative clarified 
that:

[The veteran] contends that he cannot 
walk any distance and relies on a 
motorized wheelchair and a scooter.  He 
contends that he can still drive, but 
needs an adaptive automobile to 
accommodate his wheelchair.  He 
previously put his wheelchair in the back 
of his vehicle and then walked to the 
front of his vehicle to drive using 
standard equipment.  He is no longer 
capable of walking that distance.  

The medical evidence of record does not establish that the 
veteran has service-connected disabilities manifested by 
either the loss or permanent loss of use of one or both feet; 
the loss or permanent loss of use of one or both hands; the 
relevant permanent impairment of vision of both eyes; or 
ankylosis of the hips or knees.  The focus of the veteran's 
claim is that he is unable to walk from the rear of his 
vehicle to the driver's seat after putting his wheelchair or 
scooter inside, and requires adaptive equipment to accomplish 
this effort.  While it is evident that the veteran's ability 
to walk is severely limited by his service-connected knee 
disability, he does not have loss of use of his feet.  Recent 
examination of his feet and ankles revealed full range of 
motion of the ankles with normal muscle strength.  The 
examiner also commented that he did not see any weakness in 
the lower extremities in terms of manual muscle strength.  He 
does not have loss of use of his feet as contemplated by law.  

The veteran has not advanced nor does the medical evidence 
demonstrate that his service-connected disabilities are 
productive of either the loss of use of the feet or the 
hands; vision impairment; or hip or knee ankylosis.  In the 
absence of such impairment, the Board finds that the veteran 
does not meet the criteria for a certificate of eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment or for adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2003).  

In reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.  


II.  VCAA

In reviewing the issue of the veteran's entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only, the Board observes that the VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The veteran was afforded a VA examinations 
for compensation purposes.  The examination report is of 
record.  He was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  In March 
2003, the RO issued a Veterans Claims Assistance Act (VCAA) 
notice to the veteran.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claim, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  The 
VCAA notice provided to the veteran is deficient.  However, 
the Board finds that such deficiency is not prejudicial to 
the veteran given that the law and not the evidence is 
dispositive of the veteran's claim.  Sabonis v. Brown, 6 Vet 
App 426, 430 (1994).  




ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



